               Case 1:18-cv-04993-NRB Document 83 Filed 02/05/19 Page 1 of 4

AO440(R
      ev.06
          /12
            ) Summ
                 onsinaC
                       ivi
                         lAc
                           tion


                             UN
                              ITEDSTATESDISTR
                                            ICTCOURT
                                              f
                                              ort
                                                he
                                     S
                                   ___o
                                      _u
                                       t
                                       _h
                                        _e
                                         _r
                                          _n
                                           __D
                                             i
                                             Ds
                                              t
                                              i
                                              sr
                                               ti
                                                c
                                                r
                                                it
                                                 co
                                                  tf
                                                   ofN
                                                     e
                                                     _ w
                                                      __ Y
                                                        __o
                                                          r
                                                          _k
                                                           ____

INREAEGEAN MAR
             INEPETROLEUMNETWORK
                               ,                )
      INC
        .SECUR IT
                IESL
                   ITIGAT
                        ION                     )
                                                )
                                                )
                   P
                   lain
                      ti
                       ff
                        (s)                     )
                                                )
                         v
                         .                              C
                                                        ivi
                                                          lAc
                                                            t    . 18C
                                                             ionNo   iv.4993(NRB
                                                                               )
                                                )
                                                )
                                                )
                                                )
                                                )
                  D
                  efendan
                        t(
                         s)                     )

                                   SUMMONSINAC
                                             IVILACT
                                                   ION

To
 :(De
    fendan
         t’snam
              eandadd
                    res
                      s)

                             SeeA
                                ttachmen
                                       ttoSummons
                                                inaC
                                                   iv
                                                    ilAc
                                                       tionfo
                                                            rlis
                                                               tofDe
                                                                   fendan
                                                                        ts.




      Al
       awsu
          ith
            asb
              eenf
                 iledag
                      ain
                        styou
                            .

      Wi
       thin21d aysaf
                   terserv
                         iceofthi
                                ssumm onsonyou(no
                                                tcount
                                                     ingthedayyour ece
                                                                     ivedi
                                                                         t) —o r60daysi
                                                                                      fyou
aretheUni
        tedS t
             atesoraUnitedSta
                            tesagency
                                    ,oranoff
                                           ice
                                             rorem p
                                                   loyeeoftheUni
                                                               tedS ta
                                                                     tesdesc
                                                                           ribedinFed.R
                                                                                      .Civ
                                                                                         .
P.12(a)
      (2)or(3) —you m us
                       tserveonthepla
                                    int
                                      if
                                       fananswertoth
                                                   eatta
                                                       chedcom p
                                                               laintoram o
                                                                         tionunderRule12o
                                                                                        f
theFedera
        lRul e
             so fCiv
                   ilProcedur
                            e. Theanswe
                                      ro rmo
                                           ti
                                            onm ustb
                                                   eservedontheplain
                                                                   ti
                                                                    fforpla
                                                                          inti
                                                                             ff’
                                                                               satto
                                                                                   rney
                                                                                      ,
whosenamea ndaddre
                 ssare: N ico
                            leLaval
                                  lee
                             BERMANTABACCO
                             44 Mon
                                  tgomeryS
                                         tree
                                            t,Su
                                               ite650
                             SanFranc
                                    isco
                                       ,CA94104



     Ifyouf
          ailtor
               espond
                    ,judgm
                         entbydefau
                                  ltwi
                                     llbeen
                                          ter
                                            edag
                                               ain
                                                 styoufo
                                                       rth
                                                         ere
                                                           lie
                                                             fdem
                                                                and
                                                                  edinth
                                                                       ecom
                                                                          pla
                                                                            int
                                                                              .
Youa
   lsomus
        tfi
          leyouranswe
                    rorm o
                         tionw
                             iththecou
                                     rt
                                      .



                                                          CLERKOFCOURT


D
ate
  :         02/05/2019                                                /s/ D. Howie
                                                                  S
                                                                  igna
                                                                     tur
                                                                       eofC
                                                                          ler
                                                                            korD
                                                                               epu
                                                                                 tyC
                                                                                   ler
                                                                                     k
        Case 1:18-cv-04993-NRB Document 83 Filed 02/05/19 Page 2 of 4



                  ATTACHMENT TO SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address):

Dimitris Melisanidis
10 Akti Kondili
Piraeus, Athens
185 45, Greece

E. Nikolas Tavlarios
26 Indian Spring Road
Norwalk, CT 06853

Spyros Gianniotis
10 Akti Kondili
Piraeus, Athens
185 45, Greece

Jonathan McIlroy
10 Akti Kondili
Piraeus, Athens
185 45, Greece

Spyridon Fokas
10 Akti Kondili
Piraeus, Athens
185 45, Greece

Peter C. Georgiopoulos
47 Charles Street # 49
New York, NY 10014

Yiannis N. Papanicolaou
10 Akti Kondili
Piraeus, Athens
185 45, Greece

John P. Tavlarios
15 Wrenfield Lane
Darien, CT 06820

Konstantinos D. Koutsomitopoulos
10 Akti Kondili
Piraeus, Athens
185 45, Greece
         Case 1:18-cv-04993-NRB Document 83 Filed 02/05/19 Page 3 of 4



George Konomos
12 E 86th Street, Apt. 1021
New York, NY 10028

Deloitte Touche Tohmatsu Limited
2 New Street Square
London, UK EC4A 3BZ

Deloitte Certified Public Accountants S.A
3a Fragkokklisias & Granikou str.
Maroussi, Athens
151 25 Greece

Deloitte & Touche LLP
30 Rockefeller Plaza
New York, NY 10112

PricewaterhouseCoopers International Limited
1 Embankment Place
London, UK WC2N 6RH

PricewaterhouseCoopers S.A.
268 Kifissias Avenue
Halandri, Athens
GR-152 32 Greece

PricewaterhouseCooopers, LLP
300 Madison Avenue
New York, NY 10017
                 Case 1:18-cv-04993-NRB Document 83 Filed 02/05/19 Page 4 of 4

AO440(R
      ev.06
          /12
            ) Summ
                 onsinaC
                       ivi
                         lAc
                           tion(P
                                age2
                                   )

C
ivi
  lAc
    tionNo
         . 18C
             iv.4993(NRB
                       )

                                   PROOFOFSERVICE
              (Th
                iss
                  ect
                    ionshou
                          ldno
                             tbef
                                iledwi
                                     thth
                                        ecou
                                           rtun
                                              les
                                                srequ
                                                    iredb
                                                        yFed
                                                           .R.C
                                                              iv
                                                               .P.4(
                                                                   l)
                                                                    )

       Th
        issumm
             onsfo
                 r(nameo
                       find
                          ividua
                               landt
                                   it
                                    le
                                     ,ifan
                                         y)

w
asr
  ece
    ivedby m
           eon(da
                te)                           .

       ’ Ip
          erson
              allys
                  erv
                    edth
                       esumm
                           onsonth
                                 eind
                                    ividu
                                        ala
                                          t(p
                                            lac
                                              e)

                                                     on(da
                                                         te)                     ;o
                                                                                  r

       ’ Il
          eftth
              esumm
                  onsa
                     tth
                       eind
                          ividu
                              al’
                                sre
                                  sid
                                    enc
                                      eoru
                                         sua
                                           lpl
                                             aceo
                                                fabod
                                                    ewi
                                                      th(name
                                                            )

                                          ,ap
                                            ersono
                                                 fsu
                                                   itab
                                                      leag
                                                         eandd
                                                             isc
                                                               ret
                                                                 ionwhor
                                                                       esid
                                                                          esth
                                                                             ere
                                                                               ,
       on(da
           te)                   ,and m
                                      ai
                                       ledacopytoth
                                                  eind
                                                     ividu
                                                         al’
                                                           sla
                                                             stknownadd
                                                                      res
                                                                        s;o
                                                                          r

       ’ Is
          erv
            edth
               esumm
                   onson(nameo
                             find
                                ividua
                                     l)                                                 ,whoi
                                                                                            s
        d
        esign
            atedbyl
                  awtoa
                      ccep
                         tse
                           rvi
                             ceo
                               fpro
                                  ces
                                    sonb
                                       eha
                                         lfo
                                           f(nam
                                               eofo
                                                  rgan
                                                     iza
                                                       tion
                                                          )

                                                     on(da
                                                         te)                     ;o
                                                                                  r

       ’ Ir
          etu
            rnedth
                 esumm
                     onsun
                         exe
                           cut
                             edb
                               ecau
                                  se                                                        ;o
                                                                                             r

       ’O
        the
          r(s
            pec
              ify
                ):

                                                                                                 .


       Myf
         eesa
            re$                  fo
                                  rtr
                                    ave
                                      land$             fo
                                                         rse
                                                           rvi
                                                             ces
                                                               ,fo
                                                                 rato
                                                                    talo
                                                                       f$             0
                                                                                      .00        .


       Id
        ecl
          areund
               erp
                 ena
                   ltyo
                      fpe
                        rju
                          ryth
                             atth
                                isin
                                   form
                                      at
                                       ioni
                                          stru
                                             e.


D
ate
  :
                                                            S
                                                            erv
                                                              er’
                                                                ssigna
                                                                     tur
                                                                       e



                                                           P
                                                           rin
                                                             tednam
                                                                  eandt
                                                                      it
                                                                       le




                                                               S
                                                               erv
                                                                 er’
                                                                   sadd
                                                                      res
                                                                        s

Add
  it
   ion
     alin
        form
           at
            ionr
               ega
                 rdinga
                      ttem
                         pteds
                             erv
                               ice
                                 ,et
                                   c:




       P
       rin
         t                SaveAs
                               ..
                                .                                                Rese
                                                                                    t
